Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first edge region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second edge region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "the center region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first edge region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second edge region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the center region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first edge region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second edge region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first edge region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second edge region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hundorf et al. (US Pub. No: 2014/0324008 A1) (hereinafter Hundorf) and further in view of Nhan et al. (US Pub. No.: 2005/0096623 A1) (hereinafter Nhan).
Regarding claim 1, Hundorf discloses a method of forming an absorbent core, the method comprising: 
moving a rotatable support roll (140) (corresponding to a forming member) in a machine direction having vented support grid (corresponding to foraminous forming substrate) (Fig. 14); 

advancing first substrate (64) (corresponding to base carrier sheet); 
applying a first adhesive (136) onto the first substrate; 
applying a first quantity of particulate material (66) onto the first adhesive at a plurality of cross-machine direction widths; and 
depositing a matrix of material (particulate 156 and adhesive 148) onto the first quantity of particulate material at least one cross-machine direction width, 
wherein the at least one cross-machine direction width is smaller than a maximum of the plurality of cross-machine direction widths (notice the depiction below)

    PNG
    media_image1.png
    583
    573
    media_image1.png
    Greyscale

Hundorf is silent about the second quantity of particulate material and the adhesive are pre-mixed prior to deposition onto the first quantity of particulate material. 
Nhan also discloses a method of forming an absorbent core. The method discloses forming a mixture of adhesive composition and superabsorbent material, and then applying the mixture to a stretchable substrate whereby the adhesive composition holds the superabsorbent material on the substrate (¶0009). 

Regarding claim 2, Hundorf discloses applying a third adhesive (68) onto the first quantity of particulate material before depositing the matrix onto the first quantity of particulate material (Fig. 10). 
Regarding claim 3, Hundorf discloses second substrate (72) (corresponding to top carrier sheet). The matrix material made of adhesive (148), particulate (156) and adhesive (76) are deposited onto substrate (72) prior to bonding with substrate (64). Thus, the second substrate (72) is applied onto the matrix material. 
Regarding claim 4, Hundorf discloses applying adhesive (76) onto the matrix of material before applying substrate (72). 
Regarding claim 5, Hundorf discloses at least one cross-machine direction width has a value that is between one-quarter and three-quarters of a maximum value of the plurality of cross-machine direction widths (notice the depiction below). 

    PNG
    media_image1.png
    583
    573
    media_image1.png
    Greyscale

Regarding claim 6, Hundorf discloses a left edge region, a center region and a right edge region, wherein the matrix of material is deposited throughout the center region such that the center region has a higher basis weight than either of the first edge region and the left edge region and the second edge region (notice the depiction below). 

    PNG
    media_image2.png
    648
    506
    media_image2.png
    Greyscale

Regarding claims 7-8, Hundorf discloses the center region is the largest. Thus, the central region would naturally have the higher concentration of particulate material then left and right regions. 
Regarding claim 9, Hundorf discloses the second quantity of particulate material comprises super absorbent material (¶0031).
Regarding claim 10, Hundorf discloses a method of forming an absorbent core, the method comprising: 
advancing a substrate (64) on vented surface drum (140)  in a machine direction (Fig. 10 and 14); 
creating a pressure differential across the vented surface drum (140) (¶0132); 

applying a second quantity of particulate material (156) onto the substrate (64) and the matrix of particulate (144) and adhesive (136); and 
applying a second quantity of particulate material (156) onto the substrate (64) and the matrix of material at plurality of cross-machine direction widths (Fig. 10 and 15), 
wherein the matrix cross-machine direction width is smaller than a maximum of the plurality of cross-machine direction widths (Fig. 15). 
Hundorf is silent about the first quantity of particulate material and the adhesive are pre-mixed prior to deposition onto the base carrier sheet. 
Nhan also discloses a method of forming an absorbent core. The method discloses forming a mixture of adhesive composition and superabsorbent material, and then applying the mixture to a stretchable substrate whereby the adhesive composition holds the superabsorbent material on the substrate (¶0009). 
It would have been obvious to a person of ordinary skill in the art at the time of invention to pre-mix the adhesive and particulate as taught by Nhan within the method of manufacturing absorbent core as taught by Hundorf. The benefit of doing so would have been to assure the particulate are properly secured to carrier sheet. 
Regarding claim 11, Hundorf discloses second quantity of particulate material are deposited onto carrier web (72) (corresponding to top carrier sheet) which later laminated 
Regarding claim 12, Hundorf discloses matrix cross-machine direction width has a value that is between one-quarter and three-quarters of a maximum value of the plurality of cross-direction widths (Notice the depiction below). 

    PNG
    media_image1.png
    583
    573
    media_image1.png
    Greyscale

Regarding claims 13, Hundorf discloses the matrix cross-machine direction width has a value that is between one-third and two-thirds of a maximum value of the plurality of cross-machine direction widths (Notice the depiction above). 
Regarding claims 14 and 15, Hundorf discloses the center region is the largest. Thus, the central region would naturally have the higher concentration of particulate material then left and right regions. 
Regarding claim 16, Hundorf discloses applying second adhesive (76) onto the second quantity of particulate material (156). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VISHAL I PATEL/Primary Examiner, Art Unit 1746